729 N.W.2d 879 (2007)
Michael FAULMAN, Plaintiff-Appellant,
v.
AMERICAN HEARTLAND HOMEBUILDER, L.L.C., Defendant, Third-Party Plaintiff-Appellee, and
Jag Construction, Third-Party Defendant-Appellee.
Docket No. 133163. COA No. 269287.
Supreme Court of Michigan.
April 24, 2007.
On order of the Court, the application for leave to appeal the January 4, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.